Citation Nr: 0523236	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic residuals of 
parasitic infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of  
the Cheyenne, Wyoming Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a decision dated in July 1999, the Board denied the 
veteran's claim.  The veteran thereafter appealed that 
determination.  In December 2000, the United States Court of 
Appeals for Veterans Claims (Court), vacated the Board's July 
1999 decision and remanded the case for readjudication 
consistent with the newly-enacted Veterans Claims Assistance 
Act of 2000 (VCAA), currently codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002).

In March 2002, the Board undertook additional development of 
the veteran's claim, and in October 2003 the case was 
remanded for additional development.  Subsequently, a March 
2005 rating action continued the prior denial.

The veteran's representative, in the Informal Hearing 
Presentation dated in June 2005, raised the matter of 
entitlement to service connection for diabetes mellitus, 
based on Agent Orange exposure.  That matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The competent medical evidence of record does not 
demonstrate the presence of chronic residuals of parasitic 
infection attributable to the veteran's period of active duty 
service.


CONCLUSION OF LAW

Chronic residuals of a parasitic infection were not incurred 
or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Court's order, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was notified 
in the August 1998 statement of the case (SOC) and March 2005 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to his claim for service connection.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice could not be given prior to the 
initial adjudication of the claim currently on appeal, which 
predated the enactment of VCAA, the veteran subsequently 
received content- complying notice and proper VA process as 
described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The veteran underwent a VA examination in September 2002.  
The case was previously remanded to obtain VA outpatient 
records.  The veteran has not identified other pertinent 
records that have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The veteran's service medical records indicate that he 
complained of fever, chills, grossly bloody diarrhea, rectal 
urgency and abdominal cramps in September 1970.  Feces 
testing indicated the presence of blood including white blood 
cells with pseudopods indicative of shigellosis, though no 
parasites were observed.  Bacteriology testing found no 
enteric pathogens.  The veteran was treated on an inpatient 
basis for three days.  The impression at discharge was 
gastroenteritis, probably shigellosis.  In October 1970 
hematology testing was negative for malaria.  The separation 
examination noted no attacks of parasitic disease or 
residuals thereof.

VA inpatient records from March and July 1988, May 1989 and 
January 1991, as well as VA examination results from January 
1989 indicate no abnormal findings on blood testing.

In November 1997 the veteran reported fever, chills and sore 
throat of several days duration.  The veteran felt that he 
was having a "flare-up" of malaria.  He was instructed to 
return to the clinic in one week if symptoms did not improve, 
but there is no record of him returning.

The veteran submitted a VA Form 21-4138 in January 1998 in 
which he asserted that J. J., M.D. from the Cheyenne VA 
Medical Center (MC) provided a diagnosis of parasites in his 
blood in November 1997 that was related to his service in 
Vietnam. VA treatment records from J.J., M.D., dated in 
November 1997 reflect an impression of possible irritable 
bowel, with no comment regarding date of onset.  VA 
outpatient treatment records dated from 1999 to 2004 do not 
show any objective findings indicative of parasitic 
infection.

A VA examination was conducted in September 2002.  The 
veteran reported periodic bouts of diarrhea for years, with 
some chills and sweating.  He denied any problems with 
parasitic infection at this time.  There was nothing 
significantly abnormal on examination of the veteran's heart, 
lungs, and abdomen.  His abdomen had no organomegaly, 
tenderness, or distention, and bowel sounds were normal.  The 
veteran denied any problems at this time.  The impression was 
that there is no evidence that would suggest this patient has 
had or presently suffers from malaria or any other parasitic 
problems.  After reviewing VAMC treatment notes from 1999, 
including laboratory and progress notes, the examiner added 
the following addendum to his report:

To clarify any questions, a review of the 
C file and electronic medical records 
reveals no evidence that the patient 
suffers from malaria or any parasitic 
infections, nor has any residuals of any 
possible past malarial or parasitic 
infections.

Examination of the record reveals that although there was an 
incident of gastroenteritis, probably shigellosis during 
active duty, this cleared following treatment.  Laboratory 
testing did not confirm the presence of parasitic blood 
infection.  The recent VA examiner found no evidence of 
present or past parasitic infection or any residuals thereof.

Based upon the evidence of record, the Board finds no 
competent evidence of chronic residuals of a parasitic 
infection which is the result of an injury or disease 
incurred or aggravated by active service.  The veteran 
indicated that a VA physician told him that he had parasites 
in his blood related to his service in Vietnam.  However, 
clinical records from that physician do not reflect a 
diagnosis of parasites or their residuals and do not relate 
any current disability to service.  

The only evidence of a present disability due to parasitic 
infection, or a diagnosis of parasitic infection during 
active service, is the veteran's own opinion.  While the 
veteran is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
residuals of parasitic infection.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. §§ 3.102 (2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


